PER CURIAM.
The mandate has been correctly drawn. Although the record shows a Anal decree in May, yet, in fact, that decree was suspended by a motion for rehearing, and did not take effect and become operative till that motion was overruled, in June. The appeal was from this decree when it took effect, and became the final decree in the cause. It is unnecessary in the mandate to make recitation of every step in the various stages of the cause.
The mandate as drawn by the clerk is ordered to issue.